Wright, J.,
dissenting. The majority is concerned that acceptance of the court of appeals’ construction would “create an anomalous situation in that an accurately named defendant may be served up to one year after the limitations period has expired but a misnamed defendant must receive notice prior to the running of the limitations period.” I share that concern. However the majority’s construction merely replaces one legal inequity with another legal inequity. Under the majority’s ruling a plaintiff who incorrectly names a defendant can receive more time to correct the error and serve the correct defendant than a plaintiff who initially names the correct defendant or names an unknown “John Doe” as the defendant. Under the majority’s construction it could be years after the initial *373filing before the correct defendant is properly named. Indeed in the present case, the plaintiff did not serve the correct defendant until more than seventeen months after the initial filing of the complaint.
I believe there is another way to read Civ.R. 15(C) in pan materia with Civ.R. 3(A) without solving one legal inequity by creating another. I agree with the majority’s interpretation of Civ.R. 3(A) that “commencement of a civil action” means the complaint must be filed within the period of the statute of limitations and service obtained within one year of the filing. I also agree that reading Civ.R. 15(C) in pari materia with Civ.R. 3(A) means that the language contained in Civ.R. 15(C) “within the period provided by law for commencing the action” includes the one year for obtaining service. However, I would construe the additional language in Civ.R. 15(C) — “has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits” — to mean that within the one year after the initial filing an amended pleading must be filed and served on the unnamed defendant. I recognize that a motion for leave to file an amended pleading may have to be filed with the amended pleading. The trial court may not rule on the motion until after the one year has passed. That is why I would require service of the amended pleading on the incorrectly named defendant within the one year. When the trial court rules on the motion, even if after the one-year period, the amended pleading properly can be related back to the original pleading because the incorrectly named defendant will have received notice within the one year. I realize that Civ.R. 15(C) uses the word “notice” rather that “service.” I think this is the proper choice of words because the use of the word “notice” avoids the technical problem of whether the pleading is considered to have been actually “served” until the trial court grants the motion to amend. This avoids any problem of a plaintiff being unable to obtain a ruling from the trial court on the motion for leave to amend prior to the expiration of the one-year period.
This construction resolves the legal inequity recognized by the trial court, the court of appeals and the majority between filings with correctly named and “John Doe” defendants, who may be served up to one year after the initial filing, and filings in which the proper defendant is incorrectly named. The same amount of time would be permitted to obtain service on the proper defendant: one year after filing of the original pleading. Just as with a John Doe filing, a diligent attorney should be able to discern, within one year of the filing of the complaint, whether the proper defendant has been named.
In the present case, the plaintiff filed the original complaint on September 5, 1989. The plaintiff had until September 5, 1990 to correctly name James L. Cottrill as the defendant, but did not serve James L. Cottrill until February 27, *3741991.6 Therefore, I would find that the plaintiff did not timely correct the error and the amended complaint did not relate back under Civ.R. 15(C). I believe that the majority, in interpreting Civ.R. 15(C) in a way which allows the Cecils’ complaint against James L. Cottrill to be timely, is reacting to a perceived injustice in this case and correcting it.7 However, the Rules of Civil Procedure should not be interpreted to deal with the “bad facts” of a particular case.
For the above reasons I dissent.

. It appears from the record that the error may have been discovered within the one-year period. Apparently, the Cecils changed counsel three times during the pendency of this action. It is unclear whether this contributed to the delay in filing the amended complaint correctly naming James L. Cottrill as the defendant.


. I agree it would be unfortunate if this case were terminated on a pleading error rather than on its merits. I believe there is another argument available to the Cecils and that is that James L. Cottrill waived the statute of limitations as an affirmative defense based on the discussions between the Cecils’ counsel and Cottrill’s insurance agent concerning the granting of an extension to file Cottrill’s answer.